Citation Nr: 1233185	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-41 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to May 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The RO additionally denied a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), which the Veteran also appealed.

In September 2011, the Board denied the claim for an evaluation in excess of 30 percent for the service-connected bilateral pes planus.  The claim for TDIU was remanded to the RO for further development and adjudication.  The Veteran appealed the denial of his claim to the United States Court of Appeals for Veteran's Claims (Court).  In an April 2012 Order, the Court vacated the September 2011 decision of the Board to the extent that it denied a rating in excess of 30 percent for bilateral pes planus.  The claim was remanded to the Board for further proceedings consistent with the Joint Motion for Partial Remand.  The Court lacked jurisdiction with regard to the claim for TDIU as the matter was remanded by the Board. 

Development directed by the Board in September 2011 appears to have been completed; however, re-adjudication of the claim for TDIU by the Agency of Original Jurisdiction (AOJ) is still pending.  As this matter has not been recertified to the Board, it is not ready for appellate disposition.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to VA examination on September 28, 2011, the Veteran's service-connected bilateral pes planus was not manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

2.  From September 28, 2011, the disability picture resulting from the bilateral pes planus more nearly approximates the criteria for the next higher rating as the Veteran's service-connected bilateral pes planus has been shown to be manifested by marked pronation and extreme tenderness of plantar surfaces of the feet.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus were not met prior to September 28, 2011; the criteria for a 50 percent rating, and no higher, have been met from September 28, 2011.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.7 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a July 2007 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in July 2007, which was prior to the May 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for increase.  The July 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.   An additional letter dated in December 2008 gave Veteran notice of the pertinent rating criteria for flatfeet under 38 C.F.R. § 4.71, Diagnostic Code 5276.  

As noted in the Introduction, the matter was vacated and remanded by the Court in April 2012.  The Veteran was notified in May 2012 that his case had been received by the Board following issuance of the Court's remand decision.  He was further notified that he had 90 days to submit any additional evidence or information in support of his claim.  In August 2012, the Veteran submitted additional argument and evidence with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service and post-service treatment (VA and private) records, as well as reports of VA examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

Additional evidence (report of VA examination, VA outpatient treatment records, and a private employability evaluation) was added to the claims folder following issuance of the August 2010 supplemental statement of the case (SSOC).  In August 2012, the Veteran waived initial adjudication by the RO.  As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538   (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (which did not include any additional evidence).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for bilateral weak feet in a September 1958 rating decision.  A 10 percent disability rating was assigned effective May 1958.   In a May 1992 rating decision, the RO increased the disability rating to 30 percent effective from February 1992, which has remained in effect since that time and is protected.   The Veteran filed the instant increased  rating claim in May 2007.

The Veteran contends a higher rating is warranted for his service-connected bilateral pes planus, to include such symptoms as abnormal gait and shoe wear, as well as pain, weakness, and swelling of the bilateral feet.  This disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5276.

Under Diagnostic Code 5276, a 30 percent rating for bilateral pes planus is warranted for severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating for bilateral pes planus (30 percent rating for unilateral pes planus) is warranted for pronounced disability, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the bilateral pes planus disability does not warrant a  rating in excess of the currently assigned 30 percent prior to September 28, 2011, under any Diagnostic Code applicable for rating foot disorders, or any combination thereof.  38 C.F.R. § 4.7.  The criteria for a 50 percent rating, and no higher, have been met from September 28, 2011.  Id. 

In this regard, the Veteran was afforded a VA podiatry examination in August 2007.  The Veteran reported an inability to stand on his feet and a history of "arch surgery" of the right foot and spur removal surgery for the left foot.  He indicated that both surgeries were done in the 1980s by private physicians.  The examiner noted that the Veteran had diabetes mellitus and wore diabetic shoe wear during the examination.  The examiner additionally noted the Veteran came to the examination using a motorized scooter.

Physical examination revealed moderate pes planus foot type bilaterally and symmetrically with collapse of the longitudinal arches bilaterally and symmetrically, but preserved form and function of tibialis posterior and tendo Achillis bilaterally.  The Veteran did not have pain upon manipulation of either foot.  Tendo Achillis alignment was normal weight bearing and non-weight bearing. Light touch sensation was diminished affecting both feet.  There were mild hammertoe contractures present affecting toes two through five bilaterally. The Veteran moved with antalgia at the level of the feet, knees, and back, and demonstrated abnormal gait with antalgia in and about those regions.  There was  clinical evidence of prior exostectomy by dorsal longitudinal incision overlying the left second metatarsocuneiform articulation without substantial recurrence.  The Veteran did not have evidence of "arch surgery" for the right foot.  Pulses were palpable bilaterally.  The Veteran demonstrated normal weight bearing without abnormal shoe wear pattern or callosities.  The VA podiatrist stated the Veteran's walking ability, standing ability, and distance tolerance were difficult to assess, but based on the Veteran's presentation and demonstration during the examination, he would characterize the Veteran as at least moderately limited for those particular capacities.  The examiner stated that the Veteran's assistive devices included the motorized scooter, which was present.  The examiner further noted that the motorized scooter apparently was not substantially required at home, but was used for trips outside the home and doctor visits or assessments.  The Veteran did not demonstrate substantial range of motion limitations in either foot.  There was no painful motion, edema, weakness, instability, or substantial focal tenderness with attention to either foot.  The examiner found that ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.

The examiner concluded despite the Veteran's diagnosis of diabetes mellitus and his relatively advanced age, the Veteran did not demonstrate substantial vascular changes with attention to either foot.   The Veteran was diagnosed with hereditary bilateral pes planus; bilateral hammertoe deformities, mild and reducible; and peripheral polyneuropathy of diabetes.  The examiner opined the Veteran's feet did not  preclude substantial ambulation or create a circumstance of unemployability.  

VA outpatient records dated between 2005 and 2011 contain sparse treatment for bilateral pes planus.   Mainly, the Veteran sought diabetic foot care.  A January 2008 VA podiatry note did contain complaints of pain on the dorsum of his feet, with specific complaints of a sharp pain on the right dorsum that was precipitated with any movement of the foot and walking.  An x-ray of the Veteran's foot revealed reversal of the plantar arch with degenerative changes involving the intertarsal joints and with hammer toe deformity, but no other abnormality was seen.   An April 2008 foot examination (diabetic) was normal.  In July 2009, the Veteran complained of painful elongated nails, but denied any other new complaints.  The provider noted the Veteran had received a new pair of shoes with inserts and socks, which were said to be comfortable.  Range of motion of the Veteran's pedal joints revealed no pop or pain.  In November 2009, the Veteran also complained of painful elongated nails and a burning sensation of the legs and feet. The Veteran was assessed with onychomycosis and neuropathic pain associated with his diabetes.

During VA examination in April 2010, the Veteran complained of arch pain aggravated by standing.  The examiner noted the Veteran did not have any specific or significant treatment in service or thereafter until recently with the diagnosis of diabetes and the dispensing/placement of diabetic shoe wear and therapeutic diabetic insoles, which were worn at the time of the examination.  The Veteran reported that the use of the shoes and insoles had contributed to some relief of longitudinal arch pain.  The Veteran complained of burning pain affecting his feet, especially at night.  The examiner indicated that the Veteran's diagnosis of diabetes was known for three years, and for which he had been symptomatically managed with Gabapentin in conventional dose and schedule and also with topical medication, both with some mild relief for his pattern of burning pain.

Physical examination revealed moderate to severe pes planovalgus foot type bilaterally and symmetrically with minimal preservation of the longitudinal arches for both feet.  The Veteran had normal form and function of tibialis posterior and tendo Achillis bilaterally.  The Veteran did not have pain upon manipulation of either foot.  Tendo Achillis alignment was rectus non-weight bearing and mildly valgus weight bearing bilaterally. There was no painful motion, edema, weakness, or instability in either foot.  There was equivocal mild tenderness to palpation in the course of the plantar fascia in the soles of both feet.  Functional limitations for standing and walking were more pronounced related to pathology at the level of the knees with clinically apparent limited range of motion, painful range of motion, difficulty walking and abnormal gait, but not significantly or specifically related to the feet in and of themselves.  The Veteran's gait was abnormal with a wide base and antalgia.  Weight bearing was normal without abnormal shoe wear pattern or callosities.  

The examiner found that the Veteran's walking ability, standing ability, and distance tolerance would be considered moderately impaired regarding the level of the knees bilaterally, but not necessarily or significantly related to the feet.  The Veteran had assistive devices in the form of a cane, which was used in the right hand for ambulation during the day of the examination.  The Veteran did not use prosthetics, but he did have diabetic shoe wear with diabetic insoles.  There was no range of motion limitation in either foot.  There were no vascular changes regarding either lower extremity.  Tenderness was identified in the course of the plantar fascia in the soles of both feet and incidental findings included hammer toes deformities, numbers 2 through 5 bilaterally, which was more pronounced with standing examination.  The Veteran was diagnosed with bilateral pes planus.

The Veteran was afforded another VA examination on September 28, 2011.  He had bilateral pes planus.  He endorsed pain accentuated on us.  There was no pain on manipulation of the feet.  There was also no indication of swelling on use.  There were no characteristic calluses or any calluses caused by the flatfoot condition.  The Veteran's symptoms were not relieved by arch supports or orthotics.   He did have extreme tenderness on the plantar surface of both feet.  There was decreased longitudinal arch height on weight-bearing.  Despite evidence of marked pronation, there was no evidence of marked deformity of the feet.  The weight-bearing line fell over or medial to the great toe, bilaterally.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran had inward bowing of the Achilles' tendon bilaterally, but he did not have marked inward displacement and severe spasm of the Achilles tendon.  

The Veteran used assistive devices for his degenerative joint disease of the knees and lumbar spine.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthetics.  There was degenerative arthritis of the feet.  The Veteran's feet would prevent psychical forms of employment, but did not cause a functional impact on sedentary employment.  

Based on the evidence delineated above, the Board has determined that the Veteran is not entitled to more than a 30 percent disability rating under 38 C.F.R. §  4.71a, Diagnostic Code 5276, prior to September 28, 2011.  Notably, up until the most recent examination, there was no evidence of pronounced disability, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

A 50 percent rating is however warranted from September 28, 2011, the date of VA examination.  Hart v. Mansfield, 21 Vet. App. 505   (2007).  As indicated, the Veteran had marked pronation and extreme tenderness of the plantar surfaces of the feet, not relieved by orthopedic shoes or appliances.  While there was no evidence of marked inward displacement or severe spasm of the tendo achillis on manipulation, there remains a question as to which of the two evaluations apply.  Thus, the higher 50 percent rating shall be assigned as the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

The Board considered a higher rating under other applicable rating criteria for the feet both prior to September 28, 2001, and thereafter; however, there was no evidence of claw foot (Diagnostic Code 5278) and/or malunion of or nonuninon of, the tarsal or metatarsal bones (Diagnostic Code 5283).  Id;  Butts, 5 Vet. App. at 538.  The Board also considered Diagnostic Code 5284 for foot injuries, but the Veteran was already receiving the maximum 30 percent rating prior to September 28, 2011, and now has been awarded in excess thereof.  There was also no actual loss of use of the foot to warrant a 40 percent rating prior to September 28, 2011.  The Board is cognizant that there has been radiographic evidence of arthritis of the feet; however, degenerative arthritis is rated on the basis of limitation of motion for the feet, which has not been shown in the case at bar.  Moreover, the maximum available in the absence of limitation of motion is 20 percent for involvement of two or more major joint or minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has noted the Veteran's complaints of pain in his feet and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, there was no evidence limited or painful motion at any time during the appeal period.  There was also no evidence of range of motion additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  As noted by the VA examiner in 2010, functional limitations for standing and walking were related to pathology at the level of the knees, but not significantly or specifically related to the feet in and of themselves.  

In the April 2012 Joint Motion for Partial Remand, the Board was instructed to consider whether the Veteran could receive a rating for each foot under Code 5284, rendering a higher overall rating for his service-connected bilateral foot disability.  However, the Board's reading of VA regulations leads it to conclude that separate ratings under Code 5284 is warranted.  The Veteran's service-connected disability is bilateral pes planus.  VA's Schedule for Rating Disabilities sets forth a specific diagnostic code applicable to acquired flatfoot; Code 5276.  It is significant in the Board's view that pes planus is expressly addressed by a specific diagnostic code.  Code 5284 expressly applies to other foot injuries.  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.  The Joint Motion has cited to VAOPGCPREC 9-98 for authority that Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  However, the Board does not read this General Counsel opinion as mandating application of Code 5284 instead of Code 5276 for service-connected pes planus.  Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  In this case there is no service-connected foot disability other than bilateral pes planus, nor is there persuasive evidence of pes planus symptomatology not otherwise contemplated by Code 5276.  The Board finds that the Veteran's bilateral pes planus is corrected rated under Code 5276 in keeping with the overall scheme for rating disabilities.  Separate ratings for each foot for pes planus under Code 5284 are not warranted based on the facts of this case. 

The Court has held that, when evidence of unemployability is presented, the issue of whether TDIU will be assigned, should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  In the instant case, the Veteran has raised the issue of a TDIU rating with respect to his  pes planus claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, as noted in the Introduction, the TDIU issue is still pending adjudication by the RO and recertification to the Board.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral pes planus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral pes planus reasonably describes his disability level and symptomatology.  The medical evidence and the symptoms described by the Veteran fit within the criteria found in the diagnostic codes.  The rating criteria also contemplate not only his symptoms but the severity of his disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no 

extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus prior to September 28, 2011, is not warranted.  To this extent, the appeal is denied. 

Entitlement to a 50 percent evaluation (but no higher) from September 28, 2011, for bilateral pes planus is warranted.  To this extent, the appeal is granted, subject to the controlling regulations governing monetary awards.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


